Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 1 of 23 Page ID #:281



   1   Claire E. Cochran (SBN 222529)
   2   Kimberly A. Cole (SBN 217780)
       LAW OFFICES OF CLAIRE COCHRAN, PC
   3   100 Pine Street, Suite 1250
   4   San Francisco, CA 94111
       Telephone: (415) 580-6019
   5   Email: claire@clairecochranlegal.com
   6
       Attorneys for Plaintiff
   7
       NADINE JARRARD
   8
       Michele Ballard Miller (SBN 104198)
   9
        mbmiller@cozen.com
  10   Nicole Herter Perkin (SBN 255152)
        nperkin@cozen.com
  11
       COZEN O'CONNOR
  12   1299 Ocean Avenue, Suite 900
  13
       Santa Monica, CA 90401
       Telephone: (310) 393-4000
  14   Facsimile: (310) 394-4700
  15
       Attorneys for Defendant
  16   G/O MEDIA, INC.
  17

  18                          UNITED STATES DISTRICT COURT
  19                         CENTRAL DISTRICT OF CALIFORNIA
  20

  21    NADINE JARRARD,                         No. 2:19-cv-09557-JAK-RAO
  22                     Plaintiff,            JOINT STATEMENT REGARDING
                                               CHOICE FOR PRIVATE
  23          v.                               MEDIATION
  24    G/O MEDIA, INC., a Corporation;
        and DOES 1-50, inclusive
  25
                         Defendants.
  26

  27

  28

                                             1
                   JOINT REPORT RE MEDIATION - Case No. 2:19-cv-09557-JAK-RAO
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 2 of 23 Page ID #:282



   1         Pursuant to the parties’ Joint Report filed on February 18, 2020 and this
   2   Court’s Order dated March 2, 2020, Plaintiff Nadine Jarrard (“Plaintiff”) and
   3   Defendant G/O Media, Inc. (“Defendant”) by and through their undersigned
   4   counsel jointly submit this Report regarding proposed mediators, as the Parties have
   5   been unable to agree on a proposed mediator:
   6   Plaintiff’s Proposal:
   7         Plaintiff proposes the following mediators:
   8              Patricia Gillette, whose daily rate is $7,500; (A true and correct copy
   9   of the biography and fee schedule is attached as Exhibit A.)
  10              Michael Loeb, whose daily rate is $9,000; (A true and correct copy of
  11   the biography and fee schedule is attached as Exhibit B.);
  12              Jill Sperber, whose daily rate is $8,800; (A true and correct copy of the
  13   biography and fee agreement is attached as Exhibit C.).
  14

  15   Defendant’s Proposal:
  16         Defendant proposes the three mediators below:
  17              Gig Kyriacou. His daily rate is $12,000 per day and his resume is
  18   attached to this report as Exhibit D.
  19              Steve Cerveris. His daily rate is $11,000 per day, and his resume is
  20   attached to this report as Exhibit E.
  21              Deborah Crandall Saxe.. Her daily rate is $12,000, and her resume is
  22   attached to this report as Exhibit F.
  23

  24

  25

  26

  27

  28

                                           2
                 JOINT REPORT RE MEDIATION - Case No. 2:19-cv-09557-JAK-RAO
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 3 of 23 Page ID #:283



   1         In addition to the above private mediators, Defendant is also willing to
   2   engage in a Settlement Conference with Central District Magistrate Judge Maria A.
   3   Audero, and proposes the same to the Court.
   4

   5     Dated: March 18, 2020               /s/ Claire E. Cochran
                                             Claire E. Cochran
   6                                         Attorney for Plaintiff.
                                             NADINE JARRARD
   7

   8

   9                                         COZEN O’CONNOR

  10

  11
         Dated: March 18, 2020               /s/ Michele Ballard Miller
  12                                         Michele Ballard. Miller
                                             Attorneys for Defendant
  13                                         G/O MEDIA, INC.

  14

  15        Certification of Compliance With Central District Local Rule 5-4.3.4
  16         I hereby certify that pursuant to Central District of California Local Rule 5-
  17   4.3.4, I have obtained the authorization from the above signatories representing
  18   Plaintiff Nadine Jarrard to file the above-referenced document, and that the above
  19   signatories concur in the content of this filing. I certify under penalty of perjury
  20   under the laws of the United States of America that the foregoing is true and correct.
  21

  22                                         COZEN O’CONNOR
  23

  24     Dated: March 18, 2020               /s/ Michele Ballard Miller
                                             Michele Ballard Miller
  25                                         Attorneys for Defendant
                                             G/O MEDIA, INC.
  26

  27

  28

                                           3
                 JOINT REPORT RE MEDIATION - Case No. 2:19-cv-09557-JAK-RAO
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 4 of 23 Page ID #:284




                             EXHIBIT A
      Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 5 of 23 Page ID #:285




                                                  Patricia K. Gillette, Esq.
                                                  Case M anager
                                                  Aimee Hwang
                                                  T: 415-774-2607
                                                  F: 415-982-5287
                                                  Two Embarcadero Center, Suite 1500, San Francisco, CA
                                                  94111
                                                  ahwang@jamsadr.com




Biography
Patricia Gillette, Esq. joins JAMS as a full-time neutral with many years of experience as a top rated trial
lawyer and mediator. When she was in practice, Ms. Gillette focused on all aspects of employment law, including
litigation of wrongful discharge and discrimination class actions and individual/multi-plaintiff cases in both state
and federal court, representation of employers before administrative agencies, and counseling and training
employers on preventive personnel practices.


Ms. Gillette has a reputation for connecting and relating deeply with people. While she was known as a tough
litigator, she is also known for her ability to settle cases. Her intuitive skills as well as her ability to problem solve
give her the ability to see all sides of an issue and to find workable and fair solutions. She has knack for
breaking through the barriers that often impede settlement efforts, by inspiring the parties to think differently
about how to realize their goals.

Ms. Gillette is the co-founder of the Opt-In Project, a nationwide initiative focused on changing the structure of
law firms to increase the retention and advancement of women in the workplace and has been recognized on
several occasions for her contributions to women in the profession.



ADR Experience and Qualifications

      Conducted mediation training for Federal and State Court Judges
      Has spoken on mediation at conferences and at bar association meetings
      Began serving as a neutral on a part-time basis in 2015, while a partner at Orrick, Herrington & Sutcliffe

Representative M atters



                                      Patric ia K. Gillette, Esq. | JAMS Neutral | General Biography
       Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                                  Page 1 of 3
    Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 6 of 23 Page ID #:286


     Discrimination and related claims brought under state and federal laws including claims based on age,
     race, gender, national origin, sexual orientation, disability, and marital status
     Disparate Impact/Implicit Bias matters
     All types of harassment
     Retaliation
     Statutory Claims brought under state laws such as:
            California Business & Professions Code §§ 17200, et seq.
            Family and Medical Leave Act (FMLA)
            California Family Rights Act (CFRA)
            California Pregnancy Disability Leave Law (PDL)
            California Labor Code § 1102.5
     Wrongful Discharge and Related Tort Claims such as
            Defamation
            Intentional and Negligent Infliction of Emotional Distress
            Interference with contractual relation
            Loss of consortium
            Invasion of privacy
            Fraud
     Wrongful termination in violation of public policy
     Attorneys’ fees disputes
            Contract disputes, including those involving:
            Executive employment contracts
            Law firm and other partnership agreements
            Severance pay contracts
            Release agreements

Honors, Memberships, and Professional Activities
     Recipient of ABA Golden Hammer Award for promoting diversity in the profession, given by the ABA Law
     Practice Division and the ABA Women Rainmakers Division
     Recipient of the Fay Stender Award, the highest award given by the California Women Lawyers
     Association
     Recipient of the San Francisco Bar Association Award of Merit for her work as Co-Chair of the No Glass
     Ceiling Initiative, 2010
     Recipient of the Transformational Leadership Award as the Top Woman Rainmaker, 2012
     The Recorder's California Labor & Employment Department of the Year, 2013-2014
     The Recorder's California Litigation Department of the Year, 2013-2014
     The Recorder Leading Employment Lawyer, 2012
     Named among "The Best Lawyers in America," Chambers USA, 2005-present
     American Registry's Top 50 Women Attorneys in Northern California
     Daily Journal's Top Labor and Employment Lawyers in California, 2010, 2012
     Named as a Super Lawyer in Employment Law and Litigation, 1994-present
     The International Who's Who of Management Labour and Employment Lawyers


ADR Profiles

     "Uncommon Solutions," ADR Profile, Daily Journal, May 19, 2017

Background and Education
     Partner, Orrick, Herrington & Sutcliffe, 2007-2015
     Shareholder, Heller Ehrman, 1989-2007
     Partner, Schachter, Kristoff, 1984-1989
     Head of Personnel Law Section, Bank of America, 1978-1984
     Associate, Littler Mendelson, 1976-1978
     J.D., cum laude, University of San Francisco School of Law, 1976




                                     Patric ia K. Gillette, Esq. | JAMS Neutral | General Biography
      Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                                 Page 2 of 3
     Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 7 of 23 Page ID #:287
      A.B., Occidental College, 1973


    Available nationwide ›




Disclaimer
This page is for general information purposes. JAMS makes no representations or warranties regarding its
accuracy or completeness. Interested persons should conduct their own research regarding information on this
website before deciding to use JAMS, including investigation and research of JAMS neutrals. See More




                                      Patric ia K. Gillette, Esq. | JAMS Neutral | General Biography
       Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                                  Page 3 of 3
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 8 of 23 Page ID #:288




                             EXHIBIT B
     Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 9 of 23 Page ID #:289




                                                  Michael J. Loeb
                                                  Case M anager
                                                  Elizabeth Magana
                                                  T: 415-774-2649
                                                  F: 415-982-5287
                                                  Two Embarcadero Center, Suite 1500, San Francisco, CA
                                                  94111
                                                  emagana@jamsadr.com




Biography
M ichael J. Loeb was a labor and employment lawyer for more than 30 years before joining JAMS in March
2006. He has been mediating cases since 1991. Mr. Loeb began his career as a staff attorney for the California
Agricultural Labor Relations Board trying unfair labor practice cases. For three decades, he was a “full service”
labor and employment lawyer first at Crosby Heafey Roach & May, Oakland (later merged with Reed Smith), and
then with McCutchen, Doyle, Brown & Enersen, whose labor and employment law department he led before its
merger with Bingham Dana forming Bingham McCutchen in 2002.




ADR Experience and Qualifications

      Mediated, litigated, and arbitrated virtually every conceivable type of labor, employment and employment
      benefits dispute in federal and state courts, including wage and hour class actions, wrongful termination,
      discrimination, harassment and retaliation cases, employment contract disputes, and misappropriation of
      trade secret cases
      Since 1991, mediated, arbitrated, or served as an early neutral evaluator in more than 1,500 cases,
      including the following representative matters




Representative Matters

      Wage and Hour Class and Individual Actions:
          Numerous wage and hour class action and individual cases, involving the alleged misclassification



                                          Mic hael J. Loeb | JAMS Neutral | General Biography
       Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                                Page 1 of 3
   Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 10 of 23 Page ID #:290
          of employees as exempt or as independent contractors, the failure to provide meal and rest
          periods, PAGA claims, the failure to distribute tips and service charges, travel time, and off the
          clock work. Mr. Loeb has mediated class actions involving California, Massachusetts, Florida,
          Illinois, and Hawaii wage and hour laws and the FLSA. He has also arbitrated, to final award, a
          wage and hour class action involving more than 7,000 class members.
    Wrongful Termination:
          Executive termination cases involving disputes over whether good cause existed for termination,
          whether restricted stock and stock options vested, and the valuation of stock options
          Public sector wrongful termination and whistleblower cases
          Retaliation lawsuits alleging wrongful termination for engaging in protected activity or opposition to
          unlawful practices
    Discrimination Claims:
          Age discrimination cases
          Disability discrimination cases involving alleged wrongful termination, failure to provide reasonable
          accommodations or engage in the interactive process, and the interplay between workers’
          compensation, long-term disability, SSDI, and disability discrimination claims
          National origin discrimination cases and cases involving alleged discrimination based on English
          only policies
          Pregnancy and Family Medical Leave/California Family Rights Act discrimination and interference
          claims involving termination of employees on leave, the failure to grant leaves, and the failure to
          reinstate employees following the end of leaves
          Religious discrimination cases resulting from the failure to reasonably accommodate religious
          beliefs or practices
    Sexual Harassment: Individual and multiple plaintiff sexual harassment cases
    ERISA:
          ERISA cases involving alleged breaches of fiduciary duty in the management of trust fund assets
          ERISA section 510 cases involving alleged discrimination to avoid the vesting of or receipt of
          benefits
          ERISA welfare benefit denial cases, primarily involving the denial of long-term disability benefits
    Trade secret, non-compete, and non-solicitation disputes
    Americans with Disabilities Act (non-employment):
          Class action claims alleging failure to provide access to disabled students in educational facilities
          and activities
          Class action claims involving the alleged lack of access to health care facilities and equipment

Honors, Memberships, and Professional Activities
    Recognized as a Northern California Super Lawyer, ADR Category, San Francisco Magazine, 2005-2009,
    2011-2014
    Member, California Commission on Access to Justice, 2005-2009
    State Bar President’s Pro Bono Services Award, State Bar of California, 1991
    President, Alameda County Bar Association, 1993; Founder of its Alternative Dispute Resolution (ADR)
    Program; and Chair, ADR Program Executive Committee
    Speaking engagements include: American Bar Association, Labor and Employment Law Section
    (mediating wage and hour class actions); National Employment Lawyers Association (NELA) (mediating
    and arbitrating class actions); Bridgeport Continuing Legal Education (mediating wage and hour class
    actions, mediating discrimination and wrongful termination cases); State Bar of California’s Labor &
    Employment Section and Practicing Law Institute (presentations on wage and hour developments,
    arbitrated wage and hour cases and class action litigation); numerous law firm and bar association
    presentations on mediating employment disputes and wage and hour class actions; presentation to
    California Employment Lawyer's Association (CELA) (mediating wage and hour class actions)
    Member and Chair, Civil Justice Reform Act Advisory Group of the United States District Court, Northern
    District of California, 1995-2002 (Appointed by United District Judge Thelton E. Henderson)
    Board member and Chair (15 years), East Bay Community Law Center (formerly the Berkeley Community
    Law Center), Boalt Hall’s largest clinical program and the largest provider of indigent legal services in
    Alameda County, with 18 staff lawyers serving more than 4,000 clients per year, 1991-present
    "Learning on the Job," ADR Profile, Daily Journal, June 29, 2012

Background and Education


                                       Mic hael J. Loeb | JAMS Neutral | General Biography
    Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                             Page 2 of 3
    Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 11 of 23 Page ID #:291
      Bingham McCutchen LLP (formerly McCutchen, Doyle, Brown & Enersen), 1998-2006 (Partner)
      Crosby Heafey Roach & May, Oakland, CA, 1976-1997 (Partner, 1983-1997)
      Attorney, Agricultural Labor Relations Board, 1976 (Staff Attorney)
      J.D., University of California, Hastings College of the Law, 1974 (Order of the Coif)
      B.A., Cornell University, 1969


    Available nationwide ›




Disclaimer
This page is for general information purposes. JAMS makes no representations or warranties regarding its
accuracy or completeness. Interested persons should conduct their own research regarding information on this
website before deciding to use JAMS, including investigation and research of JAMS neutrals. See More




                                          Mic hael J. Loeb | JAMS Neutral | General Biography
       Two Embarc adero Center • Suite 1500 • San Franc isc o, CA 94111 • Tel 415-982-5267 • Fax 415-982-5287 • www.jamsadr.c om
                                                                Page 3 of 3
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 12 of 23 Page ID #:292




                              EXHIBIT C
 Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 13 of 23 Page ID #:293



                   Jill R. Sperber, Esq.
                   For the last several years, Jill Sperber has practiced full-time, as a neutral in the Irell &
                   Manella Alternative Dispute Resolution Center headed by Former U.S. District Court Judge
                   Layn R. Phillips. During this time she served as a mediator, arbitrator, co-mediator and
                   liaison on several arbitration panels. She has played an integral role in the resolution of
                   more than five hundred disputes with settlements ranging from five to ten figures. Relying
                   heavily on her business and legal acumen, she can facilitate creative and equitable
                   resolutions, often restoring the parties' confidence and saving future business relationships.
                   Prior to her work as a neutral, Ms. Sperber litigated high-stakes, complex business disputes
                   for nearly a decade with Cleary Gottlieb Steen & Hamilton and then later with Irell &
                   Manella. Consequently, she appreciates the costs, risks and potential rewards of trying cases.
                   Moreover, having served as law clerk both at the District Court and Ninth Circuit, she is able
                   to gauge how a fact-finder will likely respond to procedural, jurisdictional and factual issues.
                   Her private dispute resolution experience encompasses a wide-variety of commercial
                   disputes including anti-trust, class action, derivative, employment, multi-district litigation,
                   intellectual property, insurance coverage, securities, subprime lending, real estate, and bet
                   the company type matters. Through the use of pre-mediation phone calls and thorough
                   preparation, Ms. Sperber makes sure that the parties get the most out of each session. If for
                   some reason a settlement cannot be achieved in the short run, she tenaciously follows up
                   with counsel and parties, monitors litigation developments, and continues to explore any
                   and all settlement windows. Ms. Sperber commented, "Unlike the parties who have been
                   living with these issues, as the neutral, I am just getting a glimpse into the dispute. As such,
                   my preparation goes beyond review of the parties' submissions and typically includes pre-
                   mediation conferences with counsel and the parties to ensure we all are best prepared for
                   the mediation session."

   MEDIATION       This neutral is available only for cases involving Mediation


 LEGAL CAREER &    ·   Neutral, Judicate West (Nationwide 2014-present)
PRIOR EXPERIENCE   ·   Neutral, Alternative Dispute Resolution Center, Irell & Manella, LLP (Newport
                       Beach, 2010-2014).

 EDUCATION &       ·   J.D., Columbia Law School, Harlan Fiske Stone Scholar & Columbia Business Law
 PROFESSIONAL          Review (2000).
                   ·   B.A., University of North Carolina, Chapel Hill (1996).
  AFFILIATIONS

ADR EXPERIENCE &   Business/Commercial, Construction, Employment, Environmental, Insurance, Intellectual
  SPECIALTIES      Property, Probate, Professional Malpractice, Real Estate , Tort

ACHIEVEMENTS &     ·   Social Justice Award, ACLU Foundation of Southern California (2010).
   AWARDS

   HOBBIES &       Ms. Sperber enjoys spending time with her husband, two young children, and an active
   INTERESTS       dog, as well as running, biking, hiking, and baking. She is proficient in Spanish.

   LOCATIONS       Orange County, Nationwide



                                          WWW.JUDICATEWEST.COM | 800-488-8805
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 14 of 23 Page ID #:294




                              EXHIBIT D
 Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 15 of 23 Page ID #:295
                                  IG    YRIACOU G K
                                                      Mediator
                           Kyriacou Mediation • 246 North Pass Avenue • Burbank, CA 91505
                             (818) 861-7100 • www.gigkmediate.com • gigk@mediate.com

BACKGROUND                                                   ADR RECOGNITION & EXPERIENCE
As an attorney (since 1984) and as a mediator (since            • Daily Journal’s inaugural list of Master Neutrals
1995), Gig Kyriacou has been characterized as a                 • Daily Journal’s Top Neutrals in California
"natural problem solver" by his colleagues who                  (2004, 2008 through 2014)
encouraged him to enter the field of mediation. Gig has         • Best Lawyers in America (2006-2020)
been the driving force in resolving over 6,000 cases,           • Los Angeles Magazine’s Southern California
many involving complex and bitterly-contested disputes.         Super Lawyers (2006-2020)
Where others have given up, Gig has used his patience,          • California Law Business’ Top Attorneys under 40
persistence and creativity, to achieve resolutions, many        (1999)
of the "win-win" variety. His strengths include his             • Los Angeles County Dispute Resolution
ability to absorb, analyze and distill complex matters, to      Program’s Case of the Year Award (2001)
deal with difficult parties and to resolve emotionally          • Los Angeles Superior Court’s Volunteer of the
charged disputes. Gig has been successful in resolving          Year (2000)
well over 90% of the cases he mediates as a result of his       • Los Angeles County Dispute Resolution
quiet tenacity and his effective use of the process.            Program’s Outstanding Volunteer Award (2000)

In 1984, Gig Kyriacou joined the law firm of Levin,
Ballin, Plotkin & Zimring and became a partner five          Past or Current Member, International Academy of
years later. In 1991, he joined the reorganized firm of      Mediators (Fellow), L.A. Superior Court's ADR
Plotkin, Marutani & Kyriacou (“PMK”). PMK                    Committee and Quality Assurance Subcommittee, L.A.
represented both plaintiffs and defendants in complex        County Bar Dispute Resolution Services (Board Member,
civil litigation matters. The dramatic growth of Gig's       Co-Chair DRS Mediation Days Program), Southern
mediation practice led to the opening of his own offices     California Mediation Association (Past Director & Chair,
in 1999. Gig's unique offices located near the Burbank       Courts Committee), CPR International Institute for
Media District are designed to provide greater facilities    Conflict Prevention & Resolution (Distinguished Neutrals
for his services.                                            Panel)

Gig is very active in the mediation profession. He has
served on several influential committees and is a
                                                             Author, "Get Ready...Attorneys who are well prepared
speaker on mediation topics. In 2006 through 2020, Gig
                                                             likely to achieve success in mediation" (Verdicts &
has been selected by his peers as one of The Best
                                                             Settlements Supplement to the Daily Journal, March 5,
Lawyers in America and chosen by Los Angeles
                                                             1999); "Top Ten Tips for Mediating Commercial
Magazine to its list of Southern California Super
                                                             Disputes,” (Association of Business Trial Lawyers' ABTL
Lawyers. In 2004, 2008 through 2014 Gig was named to
                                                             Report, Oct.1998); "Legal Battles...Rude behavior and
the Top Neutrals in the State of California by the Daily
                                                             personal attacks are not a necessary part of the
Journal, including the Daily Journal’s inaugural list of
                                                             litigation," (California Law Business, Nov. 1, 1999)
Master Neutrals. In 1999, Gig was the only mediator
                                                                         __________________________
selected among California Law Business' Top 20
Attorneys under 40. In 2001, he received the Case of the
Year Award from L.A. County's Dispute Resolution             Areas of Practice Include:
Program. In 2000, Gig received the Volunteer of the
Year Award from the Los Angeles Superior Court.                 • employment disputes

EDUCATION                                                       • entertainment/public figure matters
                                                                • environmental and public policy disputes
   • J.D., University of California,
                                                                • commercial matters involving all nature of
   Berkeley School of Law, 1984
                                                                  business relationships and transactions
   • B.A., Univ. of Southern California, 1981                   • insurance coverage and bad faith disputes
   (Phi Beta Kappa, summa cum laude)
                                                                • serious injury claims
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 16 of 23 Page ID #:296




                              EXHIBIT E
  Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 17 of 23 Page ID #:297

CERVERIS MEDIATION
246 NORTH PASS AVENUE                                                          PH: (818) 760-1047
BURBANK, CA 91505-3928                                                        FAX: (818) 861-7102
                                                                        www.CerverisMediation.com
                                                                      Steve@CerverisMediation.com




                                   MEDIATOR PROFILE
  BACKGROUND

 Steve Cerveris is a full-time independent mediator and principal of CERVERIS MEDIATION as
 well as an Adjunct Professor of Law at Loyola Law School in Los Angeles. He devoted the first
 half of his approximately thirty-year legal career to representing Plaintiffs and Defendants as
 a trial attorney in various areas of litigation. The second half of his career has been
 exclusively devoted to providing mediation services to those involved in litigated matters.
 Assisting his clients through the emotionally and economically draining time-consuming
 challenges of litigation ultimately led him to pursue the field of alternate dispute resolution.
 Steve’s goal was and is to help people embroiled in litigation find a more humane, positive
 way to resolve conflict!

 Steve is a cum laude graduate of the University of California at Los Angeles (UCLA) and
 received his J.D. degree from Loyola Law School of Los Angeles where he served as both a
 Writer and Editor on the Loyola Law Review. His litigation career involved serving the County
 of Los Angeles as a Deputy Public Defender, working for several boutique business litigation
 and entertainment law firms and ultimately establishing his own law firm where he provided
 civil litigation trial services.

 SERVICE IN THE FIELD OF ALTERNATE DISPUTE RESOLUTION

 In addition to his professional Mediation services, Steve has also dedicated himself to
 furthering the field of Alternate Dispute Resolution by serving in the following capacities:

     •   Member of the Board of Directors of the Southern California Mediation
         Association (SCMA) from 2000 through 2004 where he Chaired the
         “Employment/Workplace” and “Courts” Committees;
     •   Member of the Los Angeles Superior Court’s Alternate Dispute Resolution
         Committee and its “Operations” and “Quality Assurance” Sub-committees from 2001
         through 2011;
     •   -Member of the California State Bar’s Committee on Alternate Dispute
         Resolution from 2005 through 2009. Steve was elected to serve as the Chair of the
         Committee in 2009;
     •   Frequent speaker on Mediation, having addressed audiences at Bar Associations,
         Universities, Mediation Organizations, the Los Angeles Superior Court and as a Guest
         Lecturer at the Constitutional Rights Foundation’s Summer Law Institute at UCLA Law
         School;
     •   He regularly teaches an Advanced Mediation Training Course at the Los Angeles
         County Bar Association’s Center for Civic Mediation.

 In 2009, Steve was fortunate to pursue another career passion when he was invited to
 become an Adjunct Professor of Law at Loyola Law School in Los Angeles where he
 teaches a course on Negotiations to third-year law students.
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 18 of 23 Page ID #:298


MEDIATION CAREER ACHIEVEMENTS

Volunteer of the Year Award from the Los Angeles County Board of Supervisors and
the Los Angeles County Dispute Resolution Program for his services as a volunteer
mediator with the Los Angeles Superior Court;

Recognized as a California “Top Neutral” by the Los Angeles and San Francisco Daily
Journal;

Recognized as a Southern California “SuperLawyer” in the field of Alternate Dispute
Resolution by Law & Politics and Los Angeles Magazines since 2006;

Recognized by his peers in “Best Lawyers” in America as referenced in U.S. News & World
Report and the Wall Street Journal;

AV Rating from Martindale & Hubbell;

Diplomate Member of the California Academy of Distinguished Neutrals;

Distinguished Fellow of the International Academy of Mediators.

Steve offers his mediation services in a beautifully renovated two-story office building in the
Burbank Media District along with his colleague and fellow-mediator, Gig Kyriacou. Together
they have created an outstanding, incredibly comfortable and unique atmosphere particularly
conducive to their style of dispute resolution. Steve’s patience, persistence, humor and
excellent communication skills continue to contribute to his success and effectiveness as one
of California’s “Top Neutrals.”
Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 19 of 23 Page ID #:299




                              EXHIBIT F
     Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 20 of 23 Page ID #:300

  Coronavirus (COVID-19) Advisory for JAM S Visitors                       READ MORE




                                                 Deborah Crandall Saxe, Esq.




Biography
Before becoming a full-time neutral, Deborah Crandall Saxe, Esq. was a litigator and appellate lawyer at
Jones Day, Heller Ehrman, and Seyfarth Shaw for more than 30 years. When she was practicing law, she was
lead counsel in litigation matters resulting in more than 30 reported court decisions. She litigated cases before
state and federal trial courts, the California Court of Appeal, the United States Courts of Appeals for the Fourth,
Sixth, Seventh, Eighth, Ninth, and District of Columbia Circuits, the California Supreme Court, and the United
States Supreme Court. Chambers USA called her “an aggressive and highly capable litigator” with “substantial
experience in the courtroom as a trial lawyer.” More recently, Chambers USA called her a “talented mediator.”

Ms. Saxe is highly regarded and well-respected. She is a quick study, prepared, personable, approachable,
creative, and flexible. As an arbitrator, she is known to be fair, practical, unflappable, and not afraid to make
tough decisions. As a mediator, she is strong, good at listening and reading people, and a tenacious closer.
She is known for her ability to quickly establish rapport with parties and counsel and enable them to recognize
their legal risks. The perspective gained from her extensive trial and appellate court experience allows her to
offer valuable insights as to how a case is likely to proceed in the courts and how it is likely to appear to a judge
and jury.



ADR Experience and Qualifications




                                     Deborah Crandall Saxe, Esq. | JAMS Neutral | General Biography
            555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                               Page 1 of 4
    Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 21 of 23 Page ID #:301


      Has mediated and arbitrated legal disputes for decades, first as an advocate and later as a mediator and
      arbitrator
      Began serving as a neutral on a part-time basis in January 2007 (while a partner at Jones Day)
      Full-time neutral since July 2012
      Extensive trial and appellate court experience as an advocate
      Extensive mediation and arbitration training through Straus Institute of Dispute Resolution, JAMS, AAA,
      and other organizations
      Has mediated and arbitrated hundreds of cases
      Has served as Chair of a tripartite panel of arbitrators



Representative Matters

Contract disputes, including those involving:


      Executive employment contracts
      Law firm and other partnership agreements
      Non-disclosure agreements
      Confidentiality and trade secrets agreements
      Inventions agreements
      Independent contractor agreements
      Consulting agreements
      Severance pay contracts
      Release agreements
      Corporate transactional documents

Business torts, including those involving:

      Invasion of privacy, including alleged misappropriation of voice and likeness
      Intentional and negligent infliction of emotional distress
      Interference with contractual relations
      Interference with prospective economic advantage
      Defamation
      Fraud

Attorneys' fees disputes

Employee pension and health insurance matters, including those involving:

      Vesting of benefits in defined contribution pension plans
      Withdrawal liability under the Multiemployer Pension Plan Amendments Act (MEPPA)
      Withdrawals from multiple employer pension plans
      Whether private sector employers with collective bargaining agreements providing for retiree health
      insurance had right to change or terminate retiree health insurance plan for employees who already had
      retired
      Whether public sector school district with collective bargaining agreements providing for lifetime retiree
      health insurance for its teachers had right to alter deductibles, premium payments, and/or covered
      benefits for teachers who already had retired
      ERISA class action alleging partial termination of pension plan

Labor and employment matters of all kinds, including those involving:




                                    Deborah Crandall Saxe, Esq. | JAMS Neutral | General Biography
           555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                              Page 2 of 4
    Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 22 of 23 Page ID #:302


     Employment discrimination
     Harassment
     Retaliation
     Reasonable accommodation
     Leaves of absence
     Wage and hour issues arising under the Fair Labor Standards Act (FLSA), the California Labor Code
     (including PAGA), California’s Wage Orders, and California Business & Professions Code §§ 17200, et
     seq.
     The Family and Medical Leave Act (FMLA), the California Family Rights Act (CFRA), and the California
     Pregnancy Disability Leave Law (PDL)
     Non-compete agreements (including issues arising under California Business & Professions Code §§
     16600, et seq.)
     California Labor Code § 1102.5
     Employee raiding
     Alleged misappropriation of trade secrets under the Uniform Trade Secrets Act
     Wrongful termination in violation of public policy

Honors, Memberships, and Professional Activities
     Listed in Best Lawyers in America, 2005-2017, 2019, 2020
     Recognized as a Southern California Super Lawyer, Alternative Dispute Resolution category, 2019, 2020
     Recognized as a Southern California Super Lawyer, Top 50 Women, 2019
     Fellow, Chartered Institute of Arbitrators, 2014-present
     Fellow, International Academy of Mediators, 2015-present
     Fellow, College of Labor & Employment Lawyers, 2001-present
     Ranked by Chambers USA as a “leading lawyer” in employment law, 2004-2012
     Identified as one of the 100 Most Powerful Labor & Employment Lawyers in the Nation, 2010, 2011, 2012
     Recognized by peers as a Southern California SuperLawyer in the field of ADR, 2014-2017
     Recognized by peers as one of the Top 50 Women SuperLawyers in L.A. and Orange Counties for 10
     consecutive years, 2004-2013
     Recognized by peers as one of the Top 100 SuperLawyers in L.A. and Orange Counties, 2010
     Member, American Bar Association, Labor & Employment Law Section, 39 years
     Member, American Bar Association, Dispute Resolution Section, 6 years
     Member, California Bar Association, Labor & Employment Law Section, 32 years
     Trustee, Los Angeles County Bar Association (LACBA), 2005-2008 and 2010-2013; Member, 32 years
     Chair, LACBA Labor & Employment Law Section, 2002-2003; Member 32 years
     Associate Member, California Employment Lawyers Association (CELA), 2012-present
     Member, Board of Governors, Women Lawyers Association of Los Angeles (WLALA), 2012-2013
     Lifetime Member, WLALA
     Associate (neutral) member, California Employment Lawyers Association (CELA)
     Listed in Marquis’ Who’s Who in America, Who’s Who of American Women, and Who’s Who in the World


ADR Profile

     "Speedy Synthesizer," ADR Profile, Daily Journal, May 27, 2016

Background and Education
     Full-time neutral since July 2012 (part-time since January 2007 - July 2012)
     Partner, Jones Day, 1988-1996 and 2006-2012
     Shareholder, Heller Ehrman, 1997-2005
     Associate, Jones Day, 1983-1987
     Associate, Seyfarth Shaw, 1978-1983
     J.D., UCLA School of Law, 1978 (Member, UCLA Law Review)
     M.A., Comparative Literature, UCLA, 1973
     B.A., English Language & Literature, magna cum laude, Penn State, 1971




                                   Deborah Crandall Saxe, Esq. | JAMS Neutral | General Biography
          555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                             Page 3 of 4
    Case 2:19-cv-09557-JAK-RAO Document 22 Filed 03/18/20 Page 23 of 23 Page ID #:303
      B.A., Russian Language & Literature, cum laude, Penn State, 1971


    Available nationwide ›




Disclaimer
This page is for general information purposes. JAMS makes no representations or warranties regarding its
accuracy or completeness. Interested persons should conduct their own research regarding information on this
website before deciding to use JAMS, including investigation and research of JAMS neutrals. See More




                                      Deborah Crandall Saxe, Esq. | JAMS Neutral | General Biography
             555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                                Page 4 of 4
